DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.

Response to Arguments
Applicant's arguments filed 8/20/2021 with respect to priority have been fully considered but they are not persuasive. 
Applicant has argued that the subject matter of claim 7 is fully supported by parent Application 13/884,623 for the reasons asserted in their previous arguments, see Remarks filed 10/15/2020. Examiner respectfully disagrees for the same reasons expressed in Final rejection mailed 2/23/2021. 
Examiner maintains that claims 7-18 are not entitled to benefit of the prior application. See priority section below for details.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 102 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/884,623, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In particular, claim 7 contains subject matter which is unsupported by the 13/884,623 application. Specifically, claim 7 recites steps of:
“(ai) establishing a mixed stream comprising TiCl4 and a first transition metal haloalkoxide by decanting excess liquid phase from a catalyst slurry comprising TiCl4 and the first transition metal haloalkoxide; 
(aii) establishing a second mixed stream comprising TiCl4 and a second transition metal haloalkoxide by: 
(a-1) contacting subjecting a solid olefin polymerization catalyst component te a washing step by contacting it with a wash liquid to thereby produce a mixture comprising the solid olefin polymerization catalyst component and the wash a liquid component; 
(a-2) dividing the mixture of step (a-1) into a product fraction comprising majority of the solid catalyst component and a liquid fraction comprising the wash liquid component; (a-3) recovering the liquid fraction; and 
(a-4) establishing the second mixed stream comprising transition metal tetrahalide and transition metal haloalkoxides from said liquid fraction[[.]], 
(aiii) combining the first mixed stream and the second mixed stream to form a combined mixed stream,”.
The 13/884,623 discloses that “The effluent from one or more decanting steps or one or more washing steps or one or more combined decanting and washing steps forms a mixed stream. Alternatively, the effluents from two or more washing steps may be combined to form a mixed stream. The mixed stream contains recoverable components, such as the wash liquid and the transition metal tetrahalide, which may be used in the catalyst manufacturing process. On the other hand, it also contains 
However, the ‘623 application does not provide adequate support for the process of forming a combined mixed stream from a first mixed stream obtained by a step of decanting and a second mixed stream obtained by a step of washing. Furthermore, the ‘623 application does not provide adequate support for the process of forming a combined mixed stream from a first mixed stream comprising a first transition metal haloalkoxide and a second mixed stream comprising a second transition metal haloalkoxide. Both of these processes are requied by steps (ai)-(aiii) of claim 7 in the present application.
Therefore, claim 7 and its dependents, claims 8-18, contain subject matter which is unsupported by the prior application. Thus, claims 7-18 are not entitled to benefit of the prior application.

Claim Interpretation
Claim 1 recites a step of “(d) distilling said distillate to form a top fraction and a bottom fraction, said top fraction comprising hydrocarbon(s) and said bottom fraction comprising TiCl4.”
This step has been interpreted as requiring that the distillate from the step (c) be subjected to an additional distillation that is intendent from the distillation of step (c). Such interpretation is proper and necessary in view of the requirement in step (d) that the distillation thereof forms “a top fraction and a bottom fraction”, said fractions being clearly different that the “distillate” and the “residue” formed in step (c). 
Consequently, step (d) of claim 1 cannot be satisfied by refluxing the distillate of step (c) to the distillation of step (c).
Claim 19 recites a step of “(d) distilling said distillate to form a top fraction and a bottom fraction, said bottom fraction comprising TiCl4.”
This step has been interpreted as requiring that the distillate from the step (c) be subjected to an additional distillation that is intendent from the distillation of step (c). Such interpretation is proper and necessary in view of the requirement in step (d) that the distillation thereof forms “a top fraction and a bottom fraction”, said fractions being clearly different that the “distillate” and the “residue” formed in step (c). 


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a process for recovering TiCl4 from a process stream.
The closest prior art of record is Kilty in view of Piccolo, Zum Mallen, and Glover, as applied in the 103 rejection of claim 1 set forth in the Final Rejection mailed 2/23/2021. 
The combination of Kilty, Piccolo, Zum Mallen, and Glover fails to theach or suggest claimed step d) of “distilling said distillate to form a top fraction and a bottom fraction, said top fraction comprising hydrocarbons and said bottom fraction comprising TiCl4.” There is no teaching suggestion or motivation in the prior art which would lead one of ordinary skill in the art to add such a step to the combination of Kilty, Piccolo, Zum Mallen, and Glover.
Therefore, claim 1 and its dependents, claims 2-6, are novel and non-obvious over the prior art of record. 
Claim 7 recites a process for recovering TiCl4 from a process stream, the process comprising the steps of: 
(ai) establishing a mixed stream comprising TiCl4 and a first transition metal haloalkoxide by decanting excess liquid phase from a catalyst slurry comprising TiCl4 and the first transition metal haloalkoxide; 
(aii) establishing a second mixed stream comprising TiCl4 and a second transition metal haloalkoxide by: 
(a-1) contacting  a solid olefin polymerization catalyst component to with a wash liquid to thereby produce a mixture comprising the solid olefin polymerization catalyst component and a liquid component; 
(a-2) dividing the mixture of step (a-1) into a product fraction comprising majority of the solid catalyst component and a liquid fraction comprising the liquid component; 

(aiii) combining the first mixed stream and the second mixed stream to form a combined mixed stream; 
(b) forming a falling liquid film from the combined mixed stream of step (aiii) at a temperature of from 50 to 85 0C and an absolute pressure of from 0.1 to 0.6 bar; 
(c) establishing from the film of step (b): 
an amount of a distillate, the distillate containing from 90 to 100% by weight of recoverable components, the recoverable components comprising TiCl4, 
and an amount of a residue, the residue containing about 20 to about 80% by weight of the first transition metal haloalkoxide, the second transition metal haloalkoxide, or a combination thereof.
The closest prior art of record is Kilty in view of Piccolo, Zum Mallen, and Glover, as applied in the 103 rejection of claim 1 set forth in the Final Rejection mailed 2/23/2021, and Kilty in view of Zum Mallen and Glover, as applied in the 103 rejection of claim 19 set forth in the Final Rejection mailed 2/23/2021.
As discussed in the rejection of claim 1 set forth in the Final Rejection mailed 2/23/2021, Kilty in view of Piccolo, Zum Mallen, and Glover, suggests a method including steps (ai), (b), and (c) of claim 7. As discussed in the rejection of claim 19 above, Kilty in view of Zum Mallen and Glover, suggests a method including steps (aii), (b), and (c) of claim 7.
However, the prior art of record does not fairly teach or suggest a method including all of steps (ai), (aii), and (aii). In other words, the prior art of record does not fairly teach or suggest a method comprising steps: (ai) establishing a mixed stream comprising TiCl4 and a first transition metal haloalkoxide by decanting excess liquid phase from a catalyst slurry comprising TiCl4 and the first transition metal haloalkoxide; (aii) establishing a second mixed stream comprising TiCl4 and a second transition metal haloalkoxide by: (a-1) contacting  a solid olefin polymerization catalyst component to with a wash liquid to thereby produce a mixture comprising the solid olefin polymerization catalyst component and a liquid component; (a-2) dividing the mixture of step (a-1) into a product fraction comprising majority of the solid catalyst component and a liquid fraction comprising the liquid component; (a-3) recovering the 
Therefore claim 7 and its dependents, claims 8 and 10-18, are novel and non-obvious over the prior art of record.
Claim 19 recites a process for recovering TiCl4 from a process stream.
The closest prior art of record is Kilty in view of Zum Mallen and Glover, as applied in the 103 rejection of claim 19 set forth in the Final Rejection mailed 2/23/2021.
The combination of Kilty, Zum Mallen, and Glover fails to teach or suggest claimed step d) of “distilling said distillate to form a top fraction and a bottom fraction, said bottom fraction comprising TiCl4.” There is no teaching suggestion or motivation in the prior art which would lead one of ordinary skill in the art to add such a step to the combination of Kilty, Zum Mallen, and Glover.
Therefore, claim 19 and its dependent, claim 9, are novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772